The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 11, 2014

                                      No. 04-14-00618-CR

                                        Thomas LITTLE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0698-CR-C
                           Honorable William Old, Judge Presiding

                                         ORDER
       Thomas Little filed a notice of appeal on August 21, 2014. The clerk of the trial court
has notified this court that Little’s retained counsel has been allowed to withdraw and that Little
has expressed a desire to proceed pro se on appeal.

   We abate this appeal and order the trial court to conduct a hearing on the record to:

   1) fully admonish appellant of the dangers and disadvantages of self-representation,
      including advising appellant that he will be required to comply with all the
      relevant rules of appellate procedure and advising Little that the court of appeals
      will not grant excessive extensions of time so that Little may retain counsel at a
      later stage in the appeal;

   2) develop evidence as to whether appellant’s decision to relinquish benefits
      associated with counsel and proceed pro se is knowingly and intelligently made;

   3) make inquiry to determine whether Little is indigent and entitled to a free record
      on appeal; if Little is not indigent, the trial court should advise him that he is
      required to make timely arrangements with the trial court clerk and the court
      reporter to pay for the record so that it may be filed in this court by October 6,
      2014, the date the record is due; and
   4) make findings of fact and conclusions of law as to whether appellant’s decision to
      proceed pro se is knowingly and intelligently made and whether appellant is
      indigent.

We order the trial court to direct the trial court clerk and the court reporter to file in this court,
no later than October 13, 2014 (1) a reporter’s record of the hearing, and (2) a supplemental
clerk’s record containing the court’s written findings of fact, conclusions of law.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court